Citation Nr: 0821919	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-00 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for silicosis.

3.  Entitlement to service connection for a pulmonary 
disorder, including bronchitis.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from December 
1981 to December 1984.  He also had a period of service from 
May 1986 to February 1989 that was found to be dishonorable 
for VA purposes.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran failed to report to a Travel Board hearing 
scheduled in June 2007, without good cause shown.  The Board 
construes this action as a withdrawal of his request for a 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for sarcoidosis, silicosis, a pulmonary disorder, 
including bronchitis, depression, and PTSD.  After reviewing 
the record, the Board is of the opinion that this case must 
be remanded to comply with VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2007).  

The service treatment records from the veteran's first period 
of active duty service are not of record.  A VA Form 119 in 
the file, dated in September 2003, documents efforts made by 
the Buffalo RO to obtain these missing records.  The RO 
requested the records from the National Personnel Records 
Center (NPRC) in May 2003.  A June 2003 Pies response stated 
the records had previously been sent to the VAROIC 310, in 
Philadelphia, on October 19, 1998, under the veteran's Social 
Security number.  The Buffalo RO then requested, via email, 
the records from the Philadelphia VAROIC.  In an email 
response in August 2003, the Philadelphia VAROIC indicated 
they did not have the records.  Upon closer review, however, 
the Social Security number cited in the Pies response does 
not exactly match the veteran's number.  A follow-up request, 
with the correct number, is in order.  

In reviewing the file, the Board notes that in January 1995 
the veteran requested that a copy of his claims file be sent 
to the Lebanon VAMC for a Privacy Act review.  There is a 
record reflecting that a temporary transfer of the veteran's 
file was made to the VAMC/595, in March 1995.  It also 
appears that a copy of the veteran's medical records may have 
been sent to the Naval Discharge Review Board in June 1995.  
It is possible that these two facilities may have a copy of 
the veteran's service treatment records from his first period 
of service.

The VA Form 119 also stated that the veteran was sent 
correspondence in June 2003, which requested that he send in 
any available copies of his service treatment records.  A 
closer review of that correspondence shows that the veteran 
was not informed that his service treatment records were 
missing; although he was asked to submit copies if he had 
them.  

VA procedures mandate that when service records are 
unavailable, a claimant should be advised of the requirement 
that he/she submit any relevant documents in his/her 
possession.  See M21-1MR, Part III, Subpart iii, ch. 2., 
Section I, para. 59(a).  See also M21-1MR, Part III, Subpart 
iii, ch. 2, Section E, para. 27(b) (which contains a partial 
list of alternative documents that might substitute for 
service medical records, including, for example, VA military 
files; statements from service medical personnel; "buddy" 
certificates or affidavits; state or local accident and 
police reports; employment physical examination reports; 
medical evidence from civilian/private hospitals, clinics, 
and physicians where or by whom a veteran was treated, either 
during service or shortly after separation; letters written 
during service; photographs taken during service; pharmacy 
prescription records; and/or insurance examination reports).

In addition, the manual provisions provide that, if the 
service department determines that it cannot locate the 
requested service records, a formal finding regarding the 
unavailability of those documents must be prepared; and the 
veteran must be informed of the evidence that VA was unable 
to secure, as well as the efforts that were made to secure 
the evidence.  M21-1MR, Part III, Subpart iii, ch. 2, Section 
I, para. 59(b)-(c).  Once the formal finding of 
unavailability has been made, the claimant must be notified 
either by telephone with an appropriate report of contact 
made, or by written notice.  M21-1MR, Part III, Subpart iii, 
ch. 2, Section I, para. 59(e). 

In the present case, the RO has not made a formal finding 
concerning the unavailability of the veteran's service 
treatment records and has not properly notified him of his 
opportunity to submit alternative sources of such records.  
Considering the aforementioned, the Board concludes that the 
RO's actions do not constitute a "reasonably exhaustive 
search" of all available options.  See Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992).  The RO has not satisfied the duty 
to assist the veteran with regard to obtaining his service 
treatment records through its actions.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 
Vet. App. 619, 620 (1992).  If further attempts to locate the 
veteran's service treatment records prove to be futile on 
remand, the RO, through the AMC, should provide the veteran 
with the required notification and formal finding.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate records depository, and 
request the service medical records for 
period of service from December 1981 to 
December 1984.  All attempts to secure 
these records must be documented.  
Inquires should be made of the Lebanon 
VAMC and the Naval Discharge Review 
Board.  

2.  If the service records are 
unavailable, VA should use alternative 
sources to obtain such records, using the 
information of record and any additional 
information the appellant might provide.  
The RO should consider special follow-up 
by its military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of service medical 
records.  See VBA's AJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, 
paras. 4.28 and 4.29.  If necessary, VA 
should request that the appellant augment 
the information he has already provided.  
VA is reminded to request that NPRC, the 
service department, and other resources 
search under any and all correct 
identification numbers associated with 
the appellant's name.  

3.  If the official records are not 
available, a formal unavailability 
memorandum must be prepared and added to 
the claims folder.  The memorandum should 
outline the RO's attempts to locate such 
records.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


